UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1057


MICHAEL MALRY,

                    Plaintiff - Appellant,

             v.

MONTGOMERY COUNTY BOARD OF EDUCATION,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:17-cv-01590-PX)


Submitted: September 30, 2019                                 Decided: October 10, 2019


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Malry, Appellant Pro Se. Kevin Bock Karpinski, KARPINSKI, COLARESI &
KARP, PA, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Malry appeals the district court’s order granting summary judgment to the

Defendant on his claims for discrimination, retaliation, and hostile work environment under

Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012

& Supp. 2019), and the Age Discrimination in Employment Act, 29 U.S.C. §§ 621-634

(West 2018). We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Malry v. Montgomery Cty. Bd. of Educ.,

No. 8:17-cv-01590-PX (D. Md. Dec. 12, 2018). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2